Case 6:19-cv-00172-JDK-KNM Document 17 Filed 09/24/20 Page 1 of 2 PageID #: 2730




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

    LORI BETH HONEYCUTT,                               §
              Plaintiff,                               §
                                                       §
                                                       §
    v.                                                 §      CASE NO. 6:19cv172-JDK-KNM
                                                       §
                                                       §
    COMMISSIONER, SOCIAL                               §
    SECURITY ADMINISTRATION,                           §
              Defendant.                               §

                             ORDER ADOPTING REPORT AND
                               RECOMMENDATION OF THE
                           UNITED STATES MAGISTRATE JUDGE


         This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

  28 U.S.C. § 636.       On September 1, 2020, the Magistrate Judge issued a Report and

  Recommendation (Docket No. 16) recommending that the Commissioner’s final decision be

  affirmed and this action dismissed with prejudice. No written objections have been filed.

         This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

  party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C. §

  636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

  independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

  (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending

  the time to file objections from ten to fourteen days). Here, Plaintiff did not file objections. The

  Court therefore reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

  her conclusions to determine if they are contrary to law. See United States v. Wilson, 864 F.2d

  1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 916 (1989) (holding that the standard of review



                                                   1
Case 6:19-cv-00172-JDK-KNM Document 17 Filed 09/24/20 Page 2 of 2 PageID #: 2731




  is “clearly erroneous, abuse of discretion and contrary to law” if no objections to a Magistrate

  Judge’s Report are filed).

           Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

  clear error or abuse of discretion and no conclusions contrary to law. Therefore, the Court adopts

  the Report and Recommendation of the United States Magistrate Judge as the findings of this

  Court.

           Accordingly, the Magistrate Judge’s Report (Docket No. 16) is ADOPTED.               The

  Commissioner’s final decision is AFFIRMED and the above-styled civil action is DISMISSED

  WITH PREJUDICE. All pending motions are DENIED as MOOT.

           So ORDERED and SIGNED this 24th day of September, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
